                                     Case 2:21-cv-02232-GW-JC Document 32 Filed 07/26/21 Page 1 of 2 Page ID #:266
                                                                                                           JS-6
                                       1 Melanie J. Vartabedian (SBN 278181)
                                         vartabedianm@ballardspahr.com
                                       2 BALLARD SPAHR LLP
                                         One Utah Center, Suite 800
                                       3 201 South Main Street
                                         Salt Lake City, Utah 84111-2221
                                       4 Telephone: 801.531.3000
                                         Facsimile: 801.531.3001
                                       5
                                         Susan N. Nikdel (SBN 317921)
                                       6 nikdels@ballardspahr.com
                                         BALLARD SPAHR LLP
                                       7 2029 Century Park East, Suite 1400
                                         Los Angeles, CA 90067-2915
                                       8 Telephone: 424.204.4400
                                         Facsimile: 424.204.4350
                                       9
                                           Attorneys for Defendants VIVINT
                                      10   SOLAR, INC. and VIVINT SOLAR
                                           DEVELOPER, LLC
                                      11
2029 Century Park East, Suite 1400




                                                             UNITED STATES DISTRICT COURT
  Los Angeles, CA 90067-2915




                                      12
       Ballard Spahr LLP




                                      13                    CENTRAL DISTRICT OF CALIFORNIA
                                      14 MARGARET HICKS, an individual,           CASE NO. CV 21-2232-GW-JC
                                      15 Plaintiff,                               ORDER GRANTING
                                                                                  STIPULATION OF DISMISSAL
                                      16 v.

                                      17 VIVINT SOLAR, INC., a Delaware
                                         corporation; and VIVINT SOLAR
                                      18 DEVELOPER, LLC, a Delaware limited
                                         liability company; and DOES 1-20,
                                      19
                                                            Defendants.
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28


                                                      [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL
                                     Case 2:21-cv-02232-GW-JC Document 32 Filed 07/26/21 Page 2 of 2 Page ID #:267




                                       1         Pursuant to the Stipulation of the Parties, this matter is dismissed in its
                                       2 entirety with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

                                       3 Civil Procedure. Each party shall bear their own costs and attorneys’ fees.

                                       4         IT IS SO ORDERED.
                                       5
                                           Dated: July 26, 2021                          __                           _____
                                       6
                                                                                         HON. GEORGE H. WU,
                                       7                                                 United States District Judge
                                       8

                                       9

                                      10

                                      11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                      12
       Ballard Spahr LLP




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                             1
                                                     [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL
